CONSULTING AND ADVISORY SERVICE AGREEMENT

 

 

 

This agreement dated 5/14/2014 between Shelter Rock International, LLC of 59
Shelter Rock Road, Stamford, CT 06903, hereafter designated as “Consultant” and
iWallet Corporation of San Diego, CA hereafter designated as “CLIENT” defines
the scope of consulting and advisory services and the Consultant's compensation,
as well as various ANCILLARY terms and conditions.

 

1.Scope of Services

Consulting and advisory services shall be provided by the Consultant to CLIENT
on a periodic basis, agreed in advance during planning sessions or through
emails or verbal communication, and will cover the scope identified in the
Appendices to this document which may be modified from time to time by mutual
agreement. CLIENT recognizes that the Consultant will be working on behalf of
CLIENT on a part-time basis.

 

2.       Remuneration

2.1.        A fee of $225 per hour up to a maximum of $1500 per day shall be
paid by CLIENT to the Consultant. Should a calendar monthly fee, excluding
expenses, exceed five thousand dollars ($5000).the hourly rate will be
discounted by 10% for that month.

2.2.        Consultant services will be approved by CLIENT in advance of
services or through a mutually agreed upon Appendix to this document covering
the consulting services to be provided.

2.3.        Should Consultant identify candidates for sales or management
positions for CLIENT or affiliates, and they are hired as employees or
independent contractors, Consultant will be paid a $4000 finder's fee within 30
days of the start date of the new hire or $2500 for a part time employee or
independent contractor. If the person is hired through a search firm and a
search fee paid, no fee will be due Consultant. If a finder's fee is paid to the
Consultant, the Consultant will not charge hourly or dally rates for any work in
soliciting the candidate. CLIENT will reimburse Consultant for any travel and
related expenses related to the solicitation. The determination of the selection
of an employee or agent will be solely the responsibility of CLIENT.

2.4.        Payments shall be made on an “independent contractor” basis (IRS
Form 1099-MISC} and remitted by the 10th day following the calendar month end,
via check or electronic funds transfer to

 

Shelter Rock International, LLC Attention: Carl E. Rosen

59 Shelter Rock Road

Stanford, CT 06903

 

 

 

 

The consultant takes full responsibility for declaring and paying taxes and dues
related to this income.

 

2.5.        Payments shall be made on an "independent contractor" basis (IRS
Form 1099-MISC} and remitted by the 10th day following the calendar month end,
via check or electronic funds transfer to Consultant will be entitled, in
addition to any other rights it may have, to reimbursement for its expenses
including its reasonable costs and reasonable attorney's fees in the event of a
default by CLIENT in any obligations under this agreement.

 

3.       Expenses

Travel will be authorized by CLIENT in advance. Business expenses incurred by
the Consultant shall be reimbursed based on a monthly expense claim and shall
cover the following general expense categories

3.1.        Rental car costs shall be reimbursed when on assignment.

3.2.        Air Fare, including transport service to local airports, as
incurred.

3.3.        Reasonable hotel charges.

3.4.        Reasonable lunch and dinner expenses when on assignment away from
home base in Connecticut.

3.5.        Entertainment expense, where authorized.

3.6.        Communication costs incurred on behalf of CLIENT.

 

4.       Contract Period and Renewal

4.1.        The contract shall begin from the effective date of this agreement.

4.2.        Either party shall have the right to terminate this contract at any
time with 30 days written notice. CLIENT agrees to pay for work performed
through the date of the termination. Upon termination each party will promptly,
and at the direction of the other party, either return or destroy, and will not
take or use, any items of any nature that belong to the other party and all
items containing or related to the Confidential Information of the other party..

 

5.       Limitation of Liabilities

5.1.        In providing the services defined under paragraph 1,the Consultant
shall in no way be held responsible for losses incurred by CLIENT or any other
undesired effect or results, even if such losses can be directly attributed to
the consulting, research or other advice, with or without the benefit of
hindsight. CUENT is free to act upon or discard all consulting work and advice
provided by the Consultant and CUENT therefore takes full responsibility for all
consequences thereof. In addition, in the event that the Consultant is asked to
represent CLIENT in any way, the Consultant shall be fully indemnified by CLIENT
for any ability or other damages subsequently attributed to such representation.
Consultant's services to Client shall be deemed authorized activities of a
Director of Client under the terms of Client's Directors and Officers Liability
Insurance coverage so long as Consultant serves as a member of Client's Board of
Directors.

 

2

 



6.       Non-Disclosure Agreement

The Consultant has separately agreed to terms of Non-Disclosure of confidential
information, attached to this document for reference. The Non-Disclosure
provisions will survive the termination of this agreement.

 

7.Governing Law and Jurisdiction

This Agreement shall be governed by the laws of the State of Connecticut without
giving effect to the applicable conflicts of law provisions. Each party consents
to the jurisdiction of the state and federal courts located in Connecticut to
resolve any dispute arising out of or related to this Agreement.

 

The parties have executed this agreement with effect from 5/1/2014, evidenced by
signatures below:

 

“Consultant”

 

/s/ Carl E. Rosen

“CLIENT”

 

/s/ Steven Cabouli

Principal, Carl E Rosen President, Steven Cabouli Title/Name Title/Name Date:
5/15/14 Date: 5/15/14

Shelter Rock International, LLC

Shelter Rock Road

Stamford, CT 06903

Phone: 203 .329.0318

Email:carlerosen@gmail.com

iWallet

7968 Arjons Drive

San Diego, CA 92126

858-877-3195

steve@iwalletusa.com

 

3

 

 

Appendix A

 

Consulting Services - EXAMPLE ONLY

 

Consulting services will be performed at the direction of Steven Cabouli or his
designee.

 

Consultant will assist in the presentation of financial projections and industry
overview to potential investors.

 

Consultant will provide input for potential licensing agreements

 

Consultant will provide input to company management for the development and
execution of a business plan with priorities, risks and timetables.

 

a.Product development

 

b.Packaging

 

c.Marketing including but not limited to social media, web presence, public
relations, event planning as well as tradition media

 

d.Distribution worldwide

 

e.Licensing opportunities

 

f.Logistics including customer relations

 

g.Quality control

 

h.Organizational structure

 



4

 

